Name: Commission Regulation (EEC) No 909/86 of 26 March 1986 fixing the rate of the additional aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 3 . 86 Official Journal of the European Communities No L 82/85 COMMISSION REGULATION (EEC) No 909/86 of 26 March 1986 fixing the rate of the additional aid for dried fodder THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 5 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas, under Article 5 ( 1 ) of Regulation (EEC) No 1117/78, when the guide price is higher than the average world market price a supplementary aid is given for dried fodder as described under Article 1 (b) and (c) of that Regulation obtained from fodder plants harvested in the Community ; whereas this aid is equal to a percentage of the difference between these two prices ; Whereas this percentage and the guide price were fixed by Council Regulation (EEC) No 1315/85 of 23 May 1985 fixing for the 1985/86 marketing year the flat-rate production aid and the guide price for dried fodder (3) ; whereas the guide price applicable in Spain and in Portugal was set by Council Regulation (EEC) No 457/86 (4) ; indent of Article 1 (b) of Regulation (EEC) No 1117/78 is to be determined on the basis of the most favourable actual purchase possibilities excepting those which cannot be considered representative of the real market trend ; whereas offers and quotations recorded during the first 25 days of the month in question for quantities that can be delivered during the following calendar month are to be used ; whereas the average world market price thus deter ­ mined is used to fix the supplementary aid rate applicable on the following month ; Whereas the necessary adjustments must be made in the case of offers and quotations not of the type referred to above ; whereas these adjustments were defined in Article 3 of Commission Regulation (EEC) No 1528/78 of 30 June 1978 laying down detailed rules for the application of the system of aid for dried fodder Q, as last amended by Regulation (EEC) No 3760/85 (8) ; Whereas when no offer of or quotation for the products described in the first indent of Article 1 (b) of Regulation (EEC) No 1117/78 can be used to determine the average world market price it is to be determined from offers on the world market of and quotations on the exchanges important for international trade for the products described in the second indent of Article 1 (b) of Regula ­ tion (EEC) No 1117/78 ; Whereas, under Article 3 of Regulation (EEC) No 1417/78 , when no offer or quotation can be used to deter ­ mine the average world market price this price is deter ­ mined on the basis of the sum of the value of competing products ; whereas those products are defined in Article 3 (3) of Regulation (EEC) No 1528/78 ; Whereas, under Article 11 of Regulation (EEC) No 1417/78 , when forward prices differ from that applying in the month when the application is lodged, the supple ­ mentary aid rate is adjusted by a correcting amount calcu ­ lated from the trend of forward prices ; Whereas the correcting amount is equal to the difference between the average world market price and the average forward world market price multiplied by the percentage fixed in Article 3 of Regulation (EEC) No 1315/85 ; whereas when for one of the months following that of the introduction of supplementary aid the average forward world market price cannot be determined by applying the criteria specified in Article 1 of Regulation (EEC) No 1417/78 , the price determined for the previous month is Whereas in the absence of the guide price for dried fodder and the threshold price for barley applicable during the 1986/87 marketing year, aid amounts fixed in advance for the months concerned have been fixed on the basis of the Commission's proposals to the Council ; whereas these amounts must be provisionally applied and confirmed or altered when the 1986/87 marketing year prices are known ; Whereas the average world market price is determined for a bulk pelleted product delivered to Rotterdam of the standard quality for which the guide price has been fixed ; Whereas, under Council Regulation (EEC) No 1417/78 of 19 June 1978 on the aid system for dried fodder Q, as last amended by Regulation (EEC) No 2026/82 (*), the average world market price for the products described in the first (') OJ No L 142, 30 . 5 . 1978 , p. 1 . (2) OJ No L 362, 31 . 12. 1985, p. 8 . (3) OJ No L 137, 27 . 5 . 1985, p. 28 . (4) OJ No L 53 , 1 . 3 . 1986. 0 OJ No L 171 , 28 . 6 . 1978 , p. 1 . M OJ No L 218 , 27 . 7 . 1982, p. 2 . 0 OJ No L 179 , 1 . 7 . 1978 , p . 10 . (8 OJ No L 356, 31 . 12 . 1985, p . 65 . No L 82/86 Official Journal of the European Communities 27. 3 . 86 used to calculate the difference ; whereas, when for two or more consecutive months following that of the introduc ­ tion of supplementary aid, the average forward world market prices cannot be determined by applying the criteria set out in Article 1 of Regulation (EEC) No 1417/78 , the prices for the months in question are deter ­ mined by applying the criteria laid down in Article 3 of Regulation (EEC) No 1417/78 ; Whereas, where the average world market price is deter ­ mined in accordance with Article 3 of Regulation (EEC) No 1417/78 , the corrective amount must be equal to the difference between the average world market price and the average forward world market price determined by applying the criteria laid down in Article 3 (3) of Regula ­ tion (EEC) No 1528/78 and valid for delivery during a month other than that in which the supplementary aid is introduced, adjusted by the percentage fixed under Article 5 (2) of Regulation (EEC) No 1117/78 for the product concerned ; whereas where the average forward world market price for one or more months cannot be deter ­ mined by applying the criteria laid down in Article 3 (3) of Regulation (EEC) No 1528/78 , the corrective amount must be fixed for the month or months in question at a level such that the supplementary aid is equal to zero ; Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 ('),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies in relation to the Community curren ­ cies referred to in the previous indent and the afore ­ said coefficient ; Whereas the rate of the additional aid must be fixed once per month so as to ensure application of the aid from the first day of the month following the date of its fixing ; Whereas pursuant to Articles 120 (2) and 306 (2) of the Act of Accession of Spain and Portugal the additional aid applicable in these two Member States is to be adjusted by an amount equal to the incidence of customs duties on imports of these products from third countries ; whereas in addition in Spain the amount is to be adjusted by the difference, multiplied by the percentage referred to in Article 5 (2) of Regulation (EEC) No 1117/78 , between the guide price applied in Spain and the common guide price ; Whereas, as the result of the applications of all these provisions to the offers and quotations which the Commission has recorded, the rate of the additional aid for dried fodder must be fixed as indicated in the table annexed to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 1 . The rate of the aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 is fixed in the Annex to this Regulation . 2. However, the amounts of the aid will be confirmed or replaced with effect from 1 April 1986 to take account of the prices and percentages adopted in respect of the 1986/87 marketing year. Article 2 This Regulation shall enter into force on 1 April 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 March 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24. 6 . 1985, p. 1 . 27. 3 . 86 Official Journal of the European Communities No L 82/87 ANNEX to the Commission Regulation of 26 March 1986 fixing the rate of the additional aid for dried fodder Additional aid applicable from 1 April 1986 to dried fodder (ECU/tonne) DehydratÃ ¨d fodder ex 12.10 B Protein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Spain Portugal Other Member States Spain Portugal Other Member States Additional aid 52,455 76,300 78,925 26,228 38,150 39,463 Additional aid in case of advance fixing for the month of : (ECU/tonne) May 1986 0 54,977 78,888 81,447 27,489 39,444 40,724 June 19860 55,088 79,002 81,558 27,544 39,501 40,779 July 1986 0 55,634 79,563 82,104 27,817 39,782 41,052 August 1986 0 (2) (3) 55,634 79,563 82,104 27,817 39,782 41,052 September 1 986 (') (2) 55,119 79,034 81,589 27,560 39,517 40,795 October 1986 (')O 57,898 81,886 84,368 28,949 40,943 42,184 November 1 986 (') (2) 57,898 81,886 84,368 28,949 40,943 42,184 December 1 986 (') (2) 57,898 81,886 84,368 28,949 40,943 42,184 January 1987 (3) 0 0 0 0 0 0 February 1987 (3) 0 0 0 0 0 0 March 1987 (3) 0 0 0 0 0 0 (') Depending on both the guide price for dried fodder and the percentages mentioned in Article 5 of Regulation (EEC) No 1117/78 that are set for the 1986/87 marketing year. (2) Depending on the threshold price for barley set for the 1986/87 marketing year. (3) In accordance with Article 6 (b) of Regulation (EEC) No 1528/78 .